Case 8:20-cv-02722-MSS-AAS Document 7 Filed 12/02/20 Page 1 of 3 PageID 36




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  SHURLA LEWANDOWSKI,

           Plaintiff,
                                                        CASE NO. 8:20-cv-2722-T-35AAS

  v.

  TWINS INN & APARTMENTS LLC, a Florida
  limited liability company, GULF WINDS DR
  APARTMENTS LLC, a Florida limited liability
  Company, 2ND STREET APARTMENTS LLC,
  a Florida limited liability company d/b/a PALM
  GROVE INN, VIVIAN PAK, LIMIN SUN, and
  JIANXUN SUN a/k/a JOHN SUN,

           Defendants.
                                                        /


                           CERTIFICATE OF INTERESTED PERSONS
                          AND CORPORATE DISCLOSURE STATEMENT

           The Plaintiff, Shurla Lewandowski, through her undersigned counsel, files this, her

  Certificate of Interested Persons, and states as follows:

           We hereby disclose the following pursuant to this Court’s interested persons

  order:

       1.) the following persons, attorneys, associations of persons, firms, law firms,

           partnerships, and corporations has or may have an interest in the outcome of

           this action — including subsidiaries, conglomerates, affiliates, parent

           corporations, publicly-traded companies that own 10% or more of a party’s

           stock, and all other identifiable legal entities related to any party in the case:
Case 8:20-cv-02722-MSS-AAS Document 7 Filed 12/02/20 Page 2 of 3 PageID 37




          a.)    Shurla Lewandowski, Plaintiff;

          b.)    Peter Bober, Esq., Attorney for Plaintiff;

          c.)    Samara Bober, Esq., Attorney for Plaintiff;

          d.)    Bober & Bober, P.A., Attorney for Plaintiff;

          e.)    Twins Inn & Apartments LLC, Defendant;

          f.)    Gulf Winds Dr Apartments LLC, Defendant;

          g.)    2nd Street Apartments LLC d/b/a Palm Grove Inn, Defendant;

          h.)    Vivian Pak, Defendant;

          i.)    Limin Sun, Defendant;

          j.)    Jianxun Sun a/k/a John Sun, Defendant;

          k.)    R. Michael Pierro, Jr., Esq., Counsel for Defendants;

          l.)    Calciano Pierro, PLLC, Counsel for Defendants.

  2.) the name of every other entity whose publicly-traded stock, equity, or debt may be

  substantially affected by the outcome of the proceedings:

         Plaintiff has no knowledge.

  3.) the name of every other entity which is likely to be an active participant in the

  proceedings, including the debtor and members of the creditors’ committee (or

  twenty largest unsecured creditors) in bankruptcy cases:

         None.

  4.) the name of each victim (individual or corporate) of civil and criminal conduct

  alleged to be wrongful, including every person who may be entitled to restitution:

         Shurla Lewandowski, Plaintiff;




                                              2
Case 8:20-cv-02722-MSS-AAS Document 7 Filed 12/02/20 Page 3 of 3 PageID 38




     X   I hereby certify that I am unaware of any actual or potential conflict of interest

  involving the district judge and magistrate judge assigned to this case, and will

  immediately notify the Court in writing on learning of any such conflict.

  DATED: December 2, 2020.

                                                Respectfully submitted,

                                                By: Peter Bober
                                                PETER BOBER
                                                FBN: 0122955
                                                SAMARA ROBBINS BOBER
                                                FBN: 0156248
                                                BOBER & BOBER, P.A.
                                                2699 Stirling Road, Suite A-304
                                                Hollywood, FL 33312
                                                (954) 922-2298 (phone)
                                                (954) 922-5455 (fax)
                                                peter@boberlaw.com
                                                samara@boberlaw.com
                                                Attorneys for Plaintiff

                                        CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that a true and correct copy of the foregoing was served

  via email on December 2, 2020 to all parties on the attached service list

                                                s/. Peter Bober

                                             SERVICE LIST

                                        CASE NO. 8:20-cv-2722-T-35AAS

  R. Michael Pierro, Jr., Esq.
  Calciano Pierro, PLLC
  146 Second Street North, Suite 310
  St. Petersburg, Florida 33701
  Telephone: (727) 217-5400
  Fax: (727) 491-7072
  Email: mike@flemploymentlaw.com
  Counsel for Defendants



                                               3
